DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-3, and 5-21 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-8, and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minermura (Minemura; US 2018/0122242) in view of Ismaili et al. (Ismaili; US Patent No. 10,553115) and further in view of Mukaiyama (Mukaiyama; US 2011/0115647).
As per claim 1, Minemure teaches a computer implemented method, comprising: 
under control of one or more processors configured with specific executable program instructions (a vehicle control unit 10 comprising one or more processors executing one or more programs; see e.g. para. [0023]), 
obtaining driver-initiated action (DIA) data indicative of a driving maneuver of a principle vehicle (obtaining driver initiated data from one or more sensors, i.e. yaw rate sensor 24, indicating a driving maneuver or turning of own vehicle; see e.g. para. [0028]); 
obtaining traffic movement related (TMR) data indicative of a course of an object in an environment at least partially around the principle vehicle (obtaining traffic movement information indicating a relative speed and/or distance of a target object around the own vehicle environment; see e.g. para. [0025-26]); 
analyzing the DIA data and TMR data to determine a potential traffic impact (PTI) condition between the principle vehicle and the object (determining that there is a risk that the own vehicle will collide with the target object, see e.g. para. [0030], wherein the determining is based on the driver initiated action, i.e. turning which is detected by the disclosed yaw sensor as discussed, and the traffic movement related [target object speed and distance as discussed] data); and 
generating a first driver notification of the PTI condition (once the risk of the collision is determined, a notification is generated notifying the collision risk; see e.g. para. [0029-30]). 
Minemura does not explicitly teach determining whether to increase speed to make a turn based on analyzing the DIA data and TMR data to determine the PTI condition and generating a second driver notification of when to increase the speed to make the turn. 
Ismaili, however, teaches determining whether to increase speed based on analyzing the DIA data and TMR data to determine the PTI condition (determining that a vehicle is likely to be involved in a collision, and issuing a notification or warning to the vehicle, e.g., instructing the vehicle to increase its rate of acceleration [by increasing velocity/speed], see e.g. abstract, wherein Minemura also analyzes DIA and TMR data to determine PTI condition as discussed earlier). Even though Ismaili does not explicitly teach, in the same embodiment, that the determining comprises whether to increase speed to make a turn (emphasis added), it would have been obvious to one of ordinary skill in the art to extend the disclosed system to a turning vehicle since the system discloses different traffic lights including but not limited to Left Turn, Straight, Right Turn and possibility of a turning vehicle exists similar to a vehicle travelling straight. Nonetheless, Mukaiyama teaches whether to increase speed to make a turn as discussed in proceeding section(s).
Minemura and Ismaili are in a same or similar field of collision avoidance, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings to generate notification to increase speed when making a turn for danger of causing collision as suggested by Ismaili (see e.g. col. 2, lines 60-64). 
 Minemura and Ismaili do not explicitly teach generating a second driver notification of when to increase the speed to make the turn. 
Mukaiyama, however, teaches generating a second driver notification of when to increase speed to make a turn (a first and second display notification, wherein the second notification of when to increase speed to make a turn; see e.g. FIGS. 3, 4 and para. [0075-76]). Minemura, Ismaili and Mukaiyama are in a same or similar field of collision avoidance, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings to generate one or more display notification for assisting easier and/or safer driving as suggested by Mukaiyama (see e.g. abstract and para. [0011]).
As per claim 2, the method of claim 1 as taught by Minemura, Ismaili and Mukaiyama, the method further comprising calculating the driving maneuver based on the DIA data (Minemura teaches that a driver maneuver is calculated based on driver initiated action i.e. turning which is detected by the yaw sensor 24, see e.g. para. [0028], as discussed earlier), the DIA data indicative of a driver-initiated action that affects a principle vehicle direction or principle vehicle speed (wherein the driver-initiated action affected direction of the vehicle; see e.g. para. [0028]). 
As per claim 3, the method of claim 2 as taught by Minemura, Ismaili and Mukaiyama, wherein Minemura teaches that the PTI condition relates to a potential impact of the principle vehicle with at least one of a secondary vehicle, motorized vehicle, non-motorized vehicle, animal, or human (Minemura teaches that the risk of a potential impact or collision is related to a potential impact of own vehicle with a target object, see e.g. para. [0029-30], wherein the target object can be another vehicle or a pedestrian; see e.g. para. [0033]). 
As per claim 5, the method of claim 1 as taught by Minemura, Ismaili and Mukaiyama, wherein obtaining TMR data includes receiving the TMR data from at least one vehicle input device coupled to the one or more processors (Minemura teaches receiving vehicle surrounding or proximity data includes receiving data from one or more input device or sensors coupled to one or more processors; see e.g. FIG. 1 and para. [0024-25]). 
As per claim 6, The method of claim 5 as taught by Minemura, Ismaili and Mukaiyama, wherein the at least one vehicle input device includes at least one of, turn signal, radar, infrared sensors, LIDAR, speed sensors, global positioning system, or steering sensor (Minemura teaches that the at least one input device includes a radar; see e.g. para. [0024-25]). 
As per claim 7, the method of claim 1 as taught by Minemura, Ismaili and Mukaiyama, wherein the TMR data includes at least one of secondary vehicle speed, amount of turn lanes, secondary vehicle direction, or secondary vehicle distance (Minemura teaches that the traffic movement data or surrounding data includes a target object speed and direction, see e.g. para. [0024-25], wherein the target object can be another vehicle as discussed earlier; see e.g. para. [0033]). 
As per claim 8, the method of claim 1 as taught by Minemura, Ismaili and Mukaiyama, wherein notifying a driver of the PTI condition includes at least one of providing haptic feedback, intermittent light, indicator indicia, color coded display, or audible warning (Minemura teaches generating a notification related to a collision risk as discussed earlier, wherein the notification is an loudspeaker or a display, see e.g. para. [0029-30]). 
As per claim 11, it is interpreted and rejected as claim 1. In addition, the disclosed system of Minemura teaches an input device coupled to the one or more processors (receiving vehicle surrounding or proximity data includes receiving data from one or more input device or sensors coupled to one or more processors; see e.g. FIG. 1 and para. [0024-25]); a local storage medium storing program instructions accessible by the one or more processors (one or more data storage, i.e. ROM, for storing instructions or programs executed by one or more processors to carry out desired functions; see e.g. para. [0023]). 
As per claim 12, it is interpreted and rejected as claim 2. 
As per claim 13, it is interpreted and rejected as claim 3. 
As per claim 14, the system of claim 11 as taught by Minemura, Ismaili and Mukaiyama, wherein the input device includes at least one of, turn signal, radar, infrared sensors, LIDAR, speed sensors, global positioning system, or steering sensor (Minemura teaches that the at least one input device includes a radar; see e.g. para. [0024-25]). 
As per claim 15, the system of claim 14 as taught by Minemura, Ismaili and Mukaiyama, wherein the output device is at least one of a tactile system, a haptic system, an auditory system, or a vehicle display (Minemura teaches generating a notification related to a collision risk as discussed earlier, wherein the notification is an loudspeaker or a display, see e.g. para. [0029-30]). 
As per claim 16, it is interpreted and rejected as claim 1. 
As per claim 17, it is interpreted and rejected as claim 2.
As per claim 18, it is interpreted and rejected as claim 3.
As per claim 19, it is interpreted and rejected as claim 4. 
As per claim 20, it is interpreted and rejected as claim 8. 
As per claim 21, the method of claim 1 as taught by Minemura, Ismaili and Mukaiyama further comprising: determining when to merge into the traffic based on analyzing the DIA and TMR data to determine the PTI (as discussed in analysis of claim 1, a notification is generated when it is not safe to turn [see e.g. para. 0018-20 and 0028] which would also indicate to the driver when it is safe to turn i.e. when the notification is not output, wherein determining when not to merge, see e.g. FIGS. 2A-2C, [when the notification is output] and when to merge [when the notification is not output]. Furthermore, it would have been obvious to generate notification in both cases i.e. when it is safe to turn and when it is not safe to turn as discussed in analysis of merits of claim 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minermura in view of Ismaili, Mukaiyama, and further in view of Othmezouri et al. (Othmezouri; US 2012/0143488). 
As per claim 9, the method of claim 1 as taught by Minemura, Ismaili and Mukaiyama, except the claimed subject matter wherein notifying a driver of the PTI condition includes providing a haptic feedback, and providing the haptic feedback includes at least one of vibrating a seat or vibrating a steering wheel of the principle vehicle. 
Othmezouri, however, teaches notifying a driver of the PTI includes providing a haptic feedback, and providing the haptic feedback includes at least one of vibrating a seat or vibrating a steering wheel of the principle vehicle (vibration of steering wheel and/or of vibration of driver/pilot seat when a risk is determined; see e.g. para. [0106]). Minemura, Ismaili, Mukaiyama and Othmezouri are in a same or similar field of endeavor of determining potential risk to a vehicle or its occupant(s), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of increased safety or improved collision avoidance scheme as suggested by Othmezouri (see e.g. para. [0044] and [0072]). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minermura in view of Ismaili, Mukaiyama, and further in view of Regmi (Regmi; US 2018/0308360). 
As per claim 10, the method of claim 1 as taught by Minemura, Ismaili and Mukaiyama. Even though the disclosed turning in the disclosed prior art references can be broadly interpreted as merging, it is submitted, for the sake of compact prosecution, that disclosed prior art references do not teach the driving maneuver is one of merging into traffic, or making a U-turn. 
Regmi, however, teaches that a driving maneuver can be merging into traffic (see e.g. FIG. 4), or making a U-turn (see e.g. FIGS. 2-3 and para. [0023]). Minemura, Ismaili, Mukaiyama and Regmi are in a same or similar field of endeavor of determining potential risk to a vehicle or its occupant(s), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved driving safety as suggested by Regmi (see e.g. para. [0016]).

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding claim 1 that Ismaili does not teach determining whether to increase speed to make a turn based on analyzing the driver-initiated action data and traffic movement data to determine a PTI condition since Ismaili does not contemplate turn but provides increasing rate of acceleration to ensure that color of a traffic light is not red when a vehicle goes through the traffic light. Thus, Ismaili determines whether to increase speed to go through an intersection with a stop light based on analyzing color of the light and timing of the lights of the stop light changing. 
Examiner, however, respectfully disagrees with Applicant’s argument. Examiner respectfully submits that Ismaili teaches a system outputting whether or not to increase speed or acceleration of a vehicle when a collision is imminent (see e.g. abstract), wherein it would have been obvious to one of ordinary skill in the art that the notification can be extended to a turning vehicle since the system can assist turning vehicles (see e.g. col. 10, lines 12-17 and 44-50). Therefore, the disclosed system at least teaches determining whether to increase speed to make a turn based on analyzing the driver-initiated action data and traffic movement data to determine a PTI condition; see also col. 2, lines 60-66. 
Applicant contends that Mukaiyama does teach generating a second driver notification of when to increase speed to make turn since Mukaiyama reference determines traffic colors and includes an example of determining when a right arrow-indicating green lamplight signal BA will turn colors…Mukaiyama provides no disclosure of any actions by the display during a turn such indicating to increase speed to make the turn. Therefore, Mukaiyama does not contemplate generating a second driver notification of when to increase speed to make the turn. 
Examiner respectfully disagrees with Applicant’s contention. Examiner respectfully submits that the generated display by the disclosed system indicated to driver of vehicle C to stop for 10 seconds until green arrow is lit (see e.g. FIG. 4) and turning on of a second notification, i.e. when the green is lit or the stop notification is turned off, indicates to the driver of vehicle C to increase his speed from zero to make the turn.  
For the reasons discussed above, claims 1-3, and 5-21, as presented, remain unpatentable and rejected as such. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688